Citation Nr: 0812711	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-03 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for plantar fasciitis 
of the right foot, currently evaluated at 20 percent 
disabling.  

2.  Entitlement to an increased rating for plantar fasciitis 
of the left foot, currently evaluated at 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel



INTRODUCTION

The veteran had active service from July 1998 to December 
1998 and from January 2002 to March 2002.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the VA 
Regional Office (RO) in Oakland, California which found 
service connection for bilateral plantar fasciitis with a 
noncompensable evaluation.  The veteran filed a timely notice 
of disagreement and in January 2005 the RO evaluated the 
veteran's plantar fasciitis as 10 percent disabling on the 
right and 10 percent disabling on the left, effective March 
15, 2002, the day after the veteran's separation from 
service.  In November 2005 the RO issued an additional 
Supplemental Statement of the Case in which it affirmed the 
bilateral 10 percent evaluation.  However, in March 2007 the 
RO issued an additional Rating Decision in which it evaluated 
the veteran's plantar fasciitis at 20 percent on the right 
and 20 percent on the left, effective from March 15, 2002.  
Accordingly, the issues are as stated on the title page.  

On the veteran's substantive appeal in February 2005, she 
indicated that she did not want a Board hearing.  In March 
2006 the veteran's representative mistakenly reported that 
the veteran had requested a hearing.  In February 2008 the 
veteran's representative filed a second Form 646 and 
requested that the matter be certified to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran's right foot plantar fasciitis disability 
does not manifest as severe.  

2.  The veteran's left foot plantar fasciitis disability does 
not manifest as severe.




CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for plantar fasciitis, right foot, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1-4.14, 4.71a, Diagnostic Code 5284 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for plantar fasciitis, left foot, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1-4.14, 4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in November 2002 and December 2006.  The RO 
provided the requisite notification regarding the disability 
evaluation or the effective date that could be assigned if 
service connection were granted in October 2006 and December 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In that decision, the Court stated that for an 
increased compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at lease 
general notice of that requirement to the claimant.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of her increased rating 
claim.  In this regard, the veteran is represented by a State 
Veterans' Service Organization recognized by the VA, and the 
Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, after the veteran and her 
representative were provided copies of the Statement of the 
Case.  In response, the veteran's representative submitted a 
VA Form 646 (Statement of Accredited Representative in 
Appealed Case), or it's equivalent, in which the 
representative referenced that the veteran would be entitled 
to a higher evaluation if her foot injury symptoms were found 
to be severe.  The Statement of the Case, contained a list of 
all evidence considered, a summary of adjudicative actions, 
all pertinent laws and regulation, including the criteria for 
evaluation of the veteran's disability, and an explanation 
for the decision reached.  In the Board's opinion all of the 
above demonstrates actual knowledge on the part of the 
veteran and her representative of the information to be 
included in the more detailed notice contemplated by the 
Court.  As such, the Board finds that the veteran is not 
prejudiced based on this demonstrated actual knowledge.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and her representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

A review of service medical records indicates that the 
veteran was treated for bilateral foot pain in August and 
September 1998 while in basic training.  The veteran was 
noted to have an antalgic gait and was diagnosed with 
bilateral plantar fasciitis.  

A general VA examination was conducted in May 2003.  By 
history, the veteran reported being a member of the band, 
drill team, and running track in high school without foot 
problems.  The veteran stated the problems began in August 
1998 after a series of long marches while in basic training.  
She described the pain as sharp, searing, burning type pain 
with pulsation.  The veteran reported that her symptoms were 
somewhat better after service, but that she still gets sharp, 
intermittent pain in the arch areas with a pulling sensation.  
Over the counter orthotics seem to improve her pain.  
Functionally, it was noted that the veteran cannot wear high 
heels, hike, or run, and avoids high impact activities.  She 
stated that standing is limited to half an hour.  On physical 
examination, the veteran demonstrated normal arches and 
reflexes of the feet, with very mild ankle pronation.  The 
examiner re-stated the veteran's previous diagnosis of 
bilateral plantar fasciitis, and went on to state that the 
DeLuca factor for the feet was 20 percent functional 
impairment due to pain or flare up of pain with excess 
fatigability of the feet, with no weakened movement or 
incoordination.  

A VA examination was conducted in November 2004.  At that 
time the veteran reported a dull constant pain in her feet.  
The veteran also reported sharp pains on ambulation, with 
weakness and fatigue.  Gait was said to be normal, with no 
evidence of edema, weakness, instability, or tenderness.  

The veteran attended a podiatry consult at the VA hospital in 
February 2005.  The physician indicated that the veteran 
displayed "very loose, hypermobile first rays bilateral, 
with at least 3.5cm excursion when loading feet,...upon loading 
forefeet dorsally, the arch integrity is almost completely 
obliterated."  The physician's assessment was hypermobility 
of joint/ligament and inadequate control of pronation.  

An additional VA examination was conducted in January 2007.  
The veteran reported severe and stabbing bilateral foot pain, 
precipitated by use of stairs, prolonged walking, or dancing.  
Additionally, the veteran reported weakness, stiffness, 
swelling, instability, fatigue, and lack of endurance.  The 
veteran stated that she was undergoing vocational 
rehabilitation to find a job that allowed her to sit 
frequently and was using a handicapped placard so as to be 
able to park near her college classes.  Flare ups in pain 
were said to occur daily.  Physical examination of the 
veteran's feet did not demonstrate painful motion, weakness, 
or instability.  No functional limitations with standing or 
walking were noted.  Also, there was no evidence of abnormal 
weight bearing such as callosity or breakdown or unusual shoe 
wear pattern.  The examiner noted a mild valgus deformity of 
the Achilles tendon of approximately four degrees bilaterally 
with weight bearing.  Also noted was a decrease in the arch 
bilaterally with weight bearing, and pain on manipulation of 
the feet.  The examiner's diagnosis was bilateral foot pain.  

The veteran essentially contends that the current evaluation 
assigned for her bilateral plantar fasciitis disability does 
not accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

The Board is also required to consider whether the veteran 
may be entitled to a staged rating.  Therefore, in this 
claim, the Board has assessed the level of disability over 
time to determine whether the level of impairment warrants 
different disability ratings at different times over the life 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Code 5284, moderate residuals of foot 
injuries are rated 10 percent disabling; moderately severe 
residuals of foot injuries are rated 20 percent disabling; 
and severe residuals of foot injuries are rated 30 percent 
disabling.  A Note to Diagnostic Code 5284 provides that foot 
injuries with actual loss of use of the foot are to be rated 
40 percent disabling.  38 C.F.R. § 4.71a.

Based upon a review of the above, the Board finds that the 
evidence in this matter does not support a total evaluation 
in excess of twenty percent for bilateral plantar fasciitis.  
A thorough review of the medical evidence appears to indicate 
that the veteran's disability is more accurately described as 
'moderately severe' pursuant to Diagnostic Code 5284.  
Medical records indicate that the veteran can walk without 
assistance, is able to drive and attend college, and that her 
symptoms are alleviated in part by the use of orthotic 
inserts.  Physical examination of the veteran's feet at her 
January 2007 did not demonstrate painful motion, weakness, or 
instability, and no functional limitations with standing or 
walking were noted.  Based upon these factors, an evaluation 
of 30 percent for 'severe' foot injury under Diagnostic Code 
5284 is not warranted.  

ORDER

An increased rating for plantar fasciitis of the right foot, 
currently evaluated at 20 percent disabling, is denied.  

An increased rating for plantar fasciitis of the left foot, 
currently evaluated at 20 percent disabling, is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


